



EXHIBIT 10
NAVISTAR INTERNATIONAL CORPORATION
AND CONSOLIDATED SUBSIDIARIES
______________________________


MATERIAL CONTRACTS


The following documents of Navistar International Corporation are incorporated
herein by reference.
10.60*
Navistar International Corporation Amended and Restated 2013 Performance
Incentive Plan as of December 9, 2019 (marked to indicate all changes from the
version effective as of February 11, 2015). Filed as Exhibit 10.1 to Current
Report on Form 8-K dated December 9, 2019 and filed on December 11, 2019.
Commission File No. 001-09618. 
[http://www.sec.gov/Archives/edgar/data/808450/000080845019000233/exhibit11.htm]






10.80*
Navistar Non-Employee Directors' Deferred Fee Plan amended and restated as of
December 9, 2019 (marked to indicate all changes from the version effective as
of February 11, 2015). Filed as Exhibit 10.2 to Current Report on Form 8-K dated
December 9, 2019 and filed on December 11, 2019. Commission File No. 001-09618.
[http://www.sec.gov/Archives/edgar/data/808450/000080845019000233/exhibit12.htm]
* Indicates a management contract or compensatory plan or arrangement required
to be filed or incorporated by reference as an exhibit to this report.





E-1